         Case 4:18-cv-00320-JM Document 40 Filed 07/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DEMETRIOUS JOHNSON                                                         PLAINTIFF

V.                       CASE NO: 4:18-CV-00320 JM-JJV

JAMES REYNOLDS, Chaplain,
Pulaski County Jail, et al.                                            DEFENDANTS

                                     JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice.

      DATED this 20th day of July, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
